Citation Nr: 1711199	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-28 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for hepatitis C from February 20, 2009?  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to claimed exposure to Agent Orange.

3.  Entitlement to service connection for an eye disability, to include as secondary to claimed exposure to Agent Orange.

4.  Entitlement to service connection for a disability manifested by right arm muscle deterioration, to include as secondary to claimed exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

A Board hearing was held via video conference in June 2013.  A copy of the transcript is of record.  In June 2014, the Board remanded the issues for further development.  They have now been returned for adjudication.


FINDINGS OF FACT

1.  Since February 20, 2009, the Veteran's hepatitis C has not been manifested by intermittent fatigue, malaise, anorexia, or incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12-month period.

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; and the preponderance of the most probative evidence shows that he was not exposed to Agent Orange or other tactical herbicide agents during his active military service.

3.  The preponderance of the competent and credible evidence of record is against finding that diabetes mellitus is etiologically related to service.

4.  The preponderance of the competent and credible evidence of record is against finding that an eye disorder, to include cataracts, is etiologically related to service, and his correctable refractive error is not a disability for the purposes of service connection.

5.  The preponderance of the competent and credible evidence of record is against finding that a disability manifested by right arm muscle deterioration is etiologically related to service.


CONCLUSIONS OF LAW

1.  Since February 20, 2009, the criteria for a compensable initial rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2016).

2.  Diabetes mellitus was not incurred or aggravated in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  An eye disability, to include cataracts, was not incurred or aggravated in service.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2016).

4.  A disorder manifested by right arm muscle deterioration disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that in a January 2017 Informal Hearing Presentation, the Veteran's representative argued that the case should be remanded in order to obtain deck logs from the USS Harwood.  The Board finds, however, that this is neither necessary nor beneficial to the Veteran.  An undated "Memorandum for the Record" from the Department of the Army, U.S. Army and Joint Services Records Research Center (JSRRC) on research findings regarding Navy and Coast Guard ships during the Vietnam Era stated that JSRRC had reviewed numerous official documents, including deck logs, and found no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam.  The Board therefore finds that remanding these issues in order to obtain deck logs would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of these issues.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Board also notes that the representative argued in January 2017 that the Veteran's medical records showed that at a September 2014 hepatology consultation, held four days after his most recent VA examination in September 2014, the appellant discussed with his physician possibly being placed on medication for hepatitis C.  The representative argues that this indicates that his hepatitis C may have worsened.  

The evidence of record shows, however, that for approximately a year and a half prior to this consultation, the Veteran's physician had recommended that the appellant start medication for hepatitis C.  Hence, the September 2014 treatment record does not provide any new evidence relating to the claim or indicate a worsening of the condition, and a remand to obtain a new VA examination or other evidence is not warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination following his contention that the pertinent disability had increased in severity). 

Hepatitis C

The Veteran contends that his service-connected hepatitis C warrants a compensable initial rating.  The Veteran was granted entitlement to service connection for hepatitis C in a September 2009 rating decision and assigned a noncompensable rating, effective February 20, 2009.  The Veteran testified at a June 2013 Board hearing that he never had any treatment for his hepatitis, but that he has been told that the disease damaged his liver.  He stated that he has had prostrate and urination problems and that he has lost weight.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hepatitis C is rated under Diagnostic Code 7354.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Under that code, with serologic evidence of hepatitis C infection, a 10 percent rating can be assigned when a veteran manifests the following symptoms: intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A noncompensable rating is assigned when the disease is nonsymptomatic.

Sequelae, such as cirrhosis or malignancy of the liver, are evaluated under their appropriate diagnostic code, but may not include the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354.  38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 7354, Note (1) (2016).  For purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 U.S.C.A. §38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).

The Veteran attended a VA examination in August 2009.  The examiner found no evidence of any complications or any symptoms.  The Veteran reported no problems with bleeding, unusual rashes, jaundice, or Raynaud's syndrome, and he had not received any treatment related to the liver.  He did complain that his hands turned blue and felt cold in cool weather, but the examiner found no pertinent symptoms associated with the disorder.  The Veteran reported that he had lost weight in the last few months, but it was also noted that he had been released from prison within the past year.  Laboratory tests were conducted, and the examiner found that they showed typical liver levels and no complications.  He concluded that the Veteran had no complications or disability from hepatitis C.

The Veteran next attended a VA examination in August 2012.  The Veteran reported that he had not been hospitalized or been to the emergency room for any symptoms related to hepatitis C in the prior 12 months.  The examiner noted that the Veteran's treatment records showed stable, elevated liver function tests.  The Veteran reported right upper extremity muscle atrophy and diabetes, however, the examiner wrote that those disorders were not complications of hepatitis C.  The examiner indicated that the Veteran did not require continuous medication and he did not currently have any signs or symptoms attributable to chronic or infectious liver disease.  The examiner stated that the liver condition was stable and did not did not impact the claimant's ability to work.

The Veteran most recently attended a VA examination in September 2014.  The Veteran reported that he was not on any medication and had never been told that he had liver failure.  The examiner noted that continuous medication was not required for control of the liver condition, and that the appellant did not have cirrhosis or any signs or symptoms attributable to liver disease.  The examiner found that hepatitis C did not impact the claimant's ability to work and noted that the appellant was currently under the care of a hepatologist and that they were trying to get better control of his blood glucose prior to starting any treatment for hepatitis C.

In this case, the Veteran's VA treatment records show that he has been regularly followed for hepatitis as well as numerous other health disorders.  In February 2009 the Veteran reported having dysphagia.  A gastrointestinal series found no evidence for focal masses or ulcerations, and it was found to be mild esophageal dysmotility and likely minimal reflux.  At a March 2009 primary care visit, the Veteran denied any distress, shortness of breath, nausea, vomiting.  He was noted to have hepatitis C with elevated liver enzymes.  In February and September 2010, the Veteran reported having difficulty swallowing for the prior 10 years since his diagnosis of reflux.  The Veteran had an upper gastrointestinal endoscopy in December 2010, which found normal esophagus but multiple dispersed erosions on the gastric antrum of the stomach.  He was diagnosed with bleeding erosive gastropathy.  This gastric disorder/dysphagia has not, at any time, been clinically identified as a symptom of his hepatitis C or related to hepatitis C in any way.

In May 2012, the Veteran was treated at the emergency department for general malaise and weakness of unknown etiology; however, at a primary care appointment the next month, the Veteran did not report any such symptoms.  In March 2013, it was noted that he had albumin on the "lower side of normal likely secondary to chronic liver disease."  It was noted that his last liver examination was unremarkable.  At a July 2013 assessment, the Veteran stated that he wanted to wait to treat his hepatitis until there were newer drugs which required fewer pills per day.  At an August 2013 hepatology consultation, the Veteran denied fever, chills, fatigue, weight change, myalgias, arthralgias, recent nausea, or vomiting.  He reported a history of reflux that was controlled with diet.  A July 2013 ultrasound of the abdomen was unremarkable.  The examiner noted that the Veteran would have to get his blood sugar under control before he could continue with further hepatitis evaluation.  Later in August 2013 the Veteran's physician recommended that he be screened for anti-viral medication due to elevated liver function tests.  

At a September 2013 hepatology consultation, the Veteran denied unexplained weight changes, rashes, or confusion.  Imaging found the liver to be normal in size and unremarkable.  In January 2014, he denied fatigue, weight changes, fever, or chills.  His liver test results were noted to be improved.  A May 2014 hepatology consultation noted that he was still treatment naive and would not be a candidate for medication due to his other health disorders.  In June 2014 it was noted that a July 2013 CT scan showed that the liver function was well preserved, and his tests did not show fibrosis or cirrhosis.  In July 2014, it was noted that the Veteran's hepatitis C had "minimal symptoms," but that they would elect not to treat at that time.  At a September 2014 hepatology consultation, the physician noted that the Veteran was not a candidate for treatment due to elevated blood glucose.  

The Veteran's treatment records show complaints and treatment related to his lower extremity, which were noted by his primary care physician in July 2013 to be related to venous insufficiency.  In January 2014, the Veteran's physician attributed his chronic pain to lumbar degenerative joint disease.  In March 2014, the Veteran's physician noted that the presence of hepatitis C "may lead to some musculoskeletal pains" but did not specifically find that the appellant had hepatitis-related pain.  There is no medical evidence of record which relates the Veteran's joint pain to his hepatitis C.

After reviewing all of the evidence of record the Board finds that a compensable rating is not warranted for hepatitis C.  The Veteran has been assigned a noncompensable rating because his hepatitis C is nonsymptomatic.  This is confirmed by all three VA examinations and his extensive medical records.  A 10 percent rating can only be assigned if the Veteran has intermittent fatigue, malaise, and anorexia, or incapacitating episodes (for at least one week) with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 U.S.C.A. §38 C.F.R. § 4.114, Diagnostic Code 7354.  

The Veteran's VA examinations did not find that he had any of these symptoms, nor are they indicated in his VA treatment records.  The Veteran has alleged having occasional dysphagia and joint pain, but these symptoms have been attributed by his treating medical professionals to separate etiologies.  They have not, at any time, been found to be a symptom of his hepatitis C.  The Veteran reported on one occasion, in May 2012, as having weakness and malaise.  While no etiology was found for those symptoms at that time, even if they were attributable to his hepatitis C, a single episode of treatment does not constitute "intermittent" fatigue and malaise.  

The Veteran has repeatedly denied having fatigue, nausea, vomiting, or anorexia during his medical treatment, and he has never reported right upper quadrant pain.  He reported in August 2009 and at the June 2013 Board hearing that he had lost weight, but there is no medical evidence indicating that this was due to anorexia caused by hepatitis C.  The Veteran also raised symptoms such as prostate and urination problems at the Board hearing, but there is no evidence linking these symptoms of hepatitis C.  There is also no evidence that the Veteran has had, at any time, an incapacitating episode due to hepatitis C.

While the Veteran is competent to report on his own symptoms related to his hepatitis C, as he experiences them, in this case, he has not actually submitted any statements regarding his hepatitis C symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Other than his June 2013 testimony regarding symptoms not found to be related to hepatitis C, his only assertions are found in his VA examination reports and VA treatment records, and this evidence shows that he repeatedly denies having any of the symptomatology which would be required for the assignment of a compensable rating for hepatitis C at any time during the period on appeal.  See 38 U.S.C.A. §38 C.F.R. § 4.114, Diagnostic Code 7354.  

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

In sum, the Board finds that the preponderance of the evidence is against the claim, and entitlement to an initial compensable rating for hepatitis C since February 20, 2009 is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran contends, primarily, that he has diabetes mellitus which was caused by exposure to Agent Orange during his active duty service.  He has also asserted that he developed diabetes mellitus because he was given improper meals in service.  The Veteran has submitted written statements indicating that he unloaded barrels of Agent Orange from the fantail of his ship in service, sometimes scattering it over the deck and having to clean it up.  In a correspondence received in February 2011, the Veteran wrote that while he was stationed on the USS Harwood at Mayport, Florida Naval Base, he helped load drums of herbicides onto the ship, and this was how he was exposed.  In an August 2011 Form 9, the Veteran wrote that while on the USS Harwood, one of his jobs was to dump Agent Orange into the sea.

At a June 2013 Board hearing, the Veteran testified that he was stationed in Mayport, Florida, on the USS Harwood, that he had to help unload Agent Orange from a different ship and onto his ship, and that at other times he dumped herbicide barrels into the sea from his ship.  He stated that he was given no protective clothing for doing this task, that the barrels were labeled with Agent Orange identification, and that some barrels had decayed and the contents were seeping out.  He stated that he was diagnosed with diabetes in approximately 2000 while he was in prison.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, the Veteran does not contend, and the evidence does not show, that he served in the Republic of Vietnam during the pertinent time period.  Instead, the Veteran contends that while serving aboard the USS Harwood in Mayport, Florida, he was assigned to a working party which removed barrels of Agent Orange in February, March, and April 1967 and disposed of them in the Atlantic Ocean.

The Board is unable to accept the Veteran's assertions as competent and credible evidence that he had actual exposure to herbicide agents during his service.  An undated Memorandum for the Record from the Department of the Army, JSRRC, was issued on research findings regarding Navy and Coast Guard ships during the Vietnam Era.  The Memorandum states, 

In the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  ...  To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment used in Vietnam.  ...  Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Based on the findings discussed above, there is no evidence to support a finding of the Veteran's actual exposure to herbicides in service.  Under the provisions of the Veterans Benefits Administration Adjudication Procedures Manual (M21-1), the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  The M21-1 clearly indicates that prior research has shown that "Agent Orange was not transported, stored, or used aboard U.S. Navy or Coast Guard ships."  M21-1, IV.ii.1.H.2.1.  

This evidence directly contradicts the testimony of the Veteran, which is therefore found not to be credible testimony regarding the question of whether he was exposed to Agent Orange or other herbicide agent in service.  Even if the Veteran genuinely believes that he handled barrels of Agent Orange in service, his testimony is at odds with the JSRRC findings.  Human memory is fallible, and the Board may reasonably conclude that the Veteran is mistaken in his recollections.  See, e.g., U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890); Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Further, no other presumptive provision appears applicable to the facts of this case.  While diabetes mellitus is a chronic condition, there is no evidence that the disorder was incurred in service or that it was compensably disabling within one year of his separation from active duty.  Indeed, the Veteran has not alleged that it did.  See 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's treatment records do not show treatment for diabetes mellitus until around 2008-2009, and he has testified that he was diagnosed with diabetes mellitus in approximately 2000, approximately 30 years after his separation from service.  The evidence therefore shows that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

There is also no competent, probative evidence which would support a finding of entitlement to service connection on a direct basis.  While the Veteran has primarily contended that his diabetes mellitus was caused by exposure to Agent Orange in service, he has also written that he believes it was caused by unhealthy meals in service.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

There is no competent medical evidence that the Veteran's diabetes mellitus is related to any event in service, including meals eaten while inservice.  The service treatment records are absent of any complaints or findings related to diabetes or high blood sugar.  While the Veteran has not been afforded a VA examination for diabetes mellitus, the Board does not find that there is adequate evidence indicating that there may be any type of relationship between his diabetes mellitus and his service, including due to meals eaten 30 years before the diagnosis of diabetes mellitus which meets the threshold to trigger VA's duty to obtain a VA examination.  Hence, no examination is warranted.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

The Board finds no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus and his military service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board has considered the Veteran's contention that a relationship may exist between his diabetes mellitus and his service, to include his belief that this disorder was caused by eating unhealthy food in service.  In this case, the Veteran is not competent to offer an opinion as to the etiology of his diabetes mellitus as he does not have the requisite medical expertise.  A veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg, and for an issue such as this, it is not a probative medical opinion that can be used to allow the claim.  Jandreau, 492 F.3d 1372. 

Thus, the record is absent evidence of diabetes mellitus in service or within a year following separation from active duty, absent evidence of a continuity of diabetes mellitus symptoms postservice, and absent evidence of a nexus between diabetes mellitus and his active duty service.  The claim is therefore denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Eye Disability

The Veteran contends that he has an eye disorder that is related to his service.  The Veteran has written that his eyesight is worse now than it was when he was in the service and that it may be related to exposure to Agent Orange.  At a June 2013 Board hearing, the Veteran testified that he wore glasses when he first went into service, but that his eyesight has deteriorated since then and that he now requires bifocals.

The Veteran's service treatment records show that he wore glasses upon entrance into service.  He attended eye examinations in July 1965, September 1966, May 1967, and March 1968.  At each examination his need for spectacles was confirmed.  Throughout his records, it was noted that the Veteran required corrective lenses, but that his eyesight was always correctable to 20/20.  No eye disorders other than the need for corrective lenses were noted on his February 1969 separation examination.

In a December 2008 private eye evaluation, the Veteran complained of blurred vision and a recent noticeable change in vision.  He reported difficulty reading, discomfort with distance viewing, eye strain, and eye fatigue.  Physical examination was normal except for sheet-like clouding in the right lens cortex, with clouding and opacification.  He was diagnosed with age-related cataracts, hyperopia, astigmatism, and presbyopia.  His prescription was found to be too weak, and the strength of his lens prescription was increased.  With the final spectacle prescription, distance vision was 20/30- in the right eye and 20/25 in the left eye, and near vision was 20/25 in both eyes.  He was instructed to wear his lenses at all times and it was noted that the new spectacle correction should decrease his reported symptoms if worn with the advised frequency.

As discussed, the Veteran has not been found to have been exposed to Agent Orange or other herbicide agent in service, and service connection on any presumptive basis due to herbicide agent exposure is not applicable.  The Board therefore considers whether service connection can be granted for any disorder which is considered a disability by VA and which is related to his military service.

The Veteran's primary contention appears to be that he believes service connection should be warranted for his worsening near and distant visual acuity.  This was diagnosed as hyperopia, astigmatism, and presbyopia by his private eye doctor.  Service connection for such vision loss is not warranted because his declining distant vision is correctable refractive error, and is not a disability for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  M21-1, III.iv.4.B.1.d.  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  M21-1, III.iv.4.B.1.b.  

Here, the evidence shows that the Veteran's primary complaints related to his eyes are near-sightedness and far-sightedness, requiring the use of corrective lenses.  The December 2008 eye evaluation shows that the appellant's vision loss is correctable with spectacles, and there is no evidence of any underlying pathology for the Veteran's hyperopia, astigmatism, and presbyopia which would allow for disability compensation.  

Although it is not clear that the Veteran intended his claim to encompass a disability due to cataracts, the December 2008 eye evaluation did show that he had a diagnosis of age-related cataracts, primarily in the right eye.  Unlike a correctable refractive error, a cataract is considered a disability for purposes of service connection.  Significantly, while the Veteran has a current disability, there is no evidence of any in-service event, injury, treatment, or complaints related to this disorder, nor is there any nexus to service which would allow for entitlement to service connection.  See Shedden, 381 F.3d at 1166-67.  

The Veteran has not raised any contentions regarding the etiology of his eye disorder other than his belief that his eyesight was made worse by exposure to Agent Orange.  As was discussed above, the preponderance of the evidence is against finding that the Veteran was exposued to an herbicide agent in service.  The claimant's lay assertions regarding the etiology of his eye disorder are not competent and credible evidence to satisfy this nexus requirement.  The Veteran is a lay person without the appropriate medical training and expertise needed to render a persuasive or competent medical opinion on the etiology of a condition such as cataracts.  See Jandreau, 492 F.3d at 1377.  In the absence of any competent, probative medical evidence linking an eye disorder, to include cataracts to military service, the elements for establishing service connection are not met, and the Board cannot grant the claim.  

The preponderance of the competent, probative medical evidence is against finding that there is any causal connection between the Veteran's cataracts and his military service, and the claim must be denied.  See Watson, 4 Vet. App. at 314.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


Right Arm Muscle Deterioration

The Veteran contends that he has a disorder manifested by right arm muscle deterioration caused by exposure to Agent Orange.  He testified in June 2013 that the disorder began in 2005.  He stated that he never had a right arm problem in service, and that he never did anything subsequently to injure his right arm, and therefore he believes the problem was caused by exposure to Agent Orange.

As noted, the Veteran was not exposed to Agent Orange or other herbicide agent in service.  Hence, service connection on a presumptive basis due to herbicide agent exposure is not applicable.  Furthermore, the Veteran has not been diagnosed with any right arm disability which is considered to be a disease associated with exposure to herbicide agents or which is classified as a "chronic" disease.  38 C.F.R. § 3.309(a),(e).

The Board therefore may only considered entitlement to service connection on a direct basis.  See Shedden, 381 F.3d at 1166-67.  

While the Veteran's VA treatment records do not show a clear diagnosis of a right arm muscle-related disability, in October 2009, the Veteran reported that his right triceps tendon had been deteriorating for the last 18 years and that he was unable to pick up objects over 50 pounds.  Physical examination noted that the Veteran's right triceps muscle was smaller than the left and there was weakness with resistance due to an unknown cause.  The Veteran's medical history notes frequently show "unspecified disorder of the muscle," although his physical therapy treatment shows full bilateral upper extremity strength bilaterally.

The Board will therefore accept that the Veteran has a current disability manifested by right arm muscle deterioration.  The evidence preponderates against finding, however, any evidence of an in-service injury or any relationship between the current disability and military service.

The Veteran has not asserted that he incurred any right arm injury in service, and in fact he testified that the disorder only began in 2005.  The Veteran's service treatment records do not show any pertinent treatment or complaints other than treatment for a laceration on the right palm in September 1966, which was subsequently re-treated after the Veteran was "skylarking" and reopened the wound.  In 1967, he was found to have cellulitis from an old posterior right hand laceration.  The Veteran's February 1969 separation examination showed normal upper extremities.  The Veteran's current disability has clearly been identified as affecting the triceps muscle, and there is no evidence that it is in any way related to a laceration on the right hand.  The Board therefore finds no evidence of any in-service injury.

There is also no competent medical evidence that establishes a causal connection between any disorder manifested by right arm muscle deterioration and his military service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson, 4 Vet. App. at 314.  None of the medical evidence of record includes any indication that the Veteran's right arm muscle deterioration could be connected to service in any way, and the appellant has not indicated that he has ever been told by any medical professional that his right arm disorder is related to service.  The lay assertions of the Veteran that his right arm muscle deterioration is related to his service do not constitute competent and credible evidence to satisfy this nexus requirement.  As has been previously discussed, the Veteran, as a layperson does not possess any appropriate medical training or expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as right arm muscle deterioration.  See Jandreau, 492 F.3d at 1377.  Thus, there is no competent and credible evidence relating any disorder manifested by right arm muscle deterioration to his military service.  The claim is denied.  

The Board has again considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to a compensable initial rating for hepatitis C since February 20, 2009 is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a disability manifested by right arm muscle deterioration is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


